DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant’s amendment to paragraph [0038] of the specification is entered, and does not add new matter.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 52-54, directed to an embodiment non-elected without traverse.  Accordingly, claims 52-54 have been cancelled.

Allowable Subject Matter
Claims 10, 13, 14, 17-23, 45-48, and 55 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or suggest the apparatus claimed by Applicant. In particular, the prior art fails to disclose a glaucoma drainage device with an internal open lumen, a fixation means with a taper and a shoulder, in combination with the shoulder comprising a bearing surface that acts as a transition from the taper proximal end, in combination with the other limitations of the claims. The best prior art of record, Odrich, fails to disclose the taper orientation claimed by Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE R DEAK whose telephone number is (571)272-4943. The examiner can normally be reached Monday-Friday, 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE R DEAK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        26 January 2022